           Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 1 of 26



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 WILLIAM J. FRIEDMAN,
 749 Stone Creek Lane,
 White Sulphur Springs, WV 24986;

                      Plaintiff,
               v.                                      Case No. _____________
 GOVERNMENT OF ABU DHABI,
 UNITED ARAB EMIRATES
 c/o H. H. Sheikh Abdullah bin Zayed Al Nahyan,
 Minister of Foreign Affairs & International
 Cooperation,
 Ministry of Foreign Affairs & International
 Cooperation,
 P.O. Box 1, Abu Dhabi, United Arab Emirates;

              and

 JANATA BANK LTD.,
 c/o Md. Abdus Salam Azad, 110, Motijheel
 Commercial Area , Dhaka 1000, Bangladesh;

              and

 SHEIKH KHALIFA BIN MOHAMED AL NEHYAN,
 in his former official capacity as Minister of the
 Government of Abu Dhabi Purchasing and Housing
 Office (a/k/a Government of Abu Dhabi Department of
 Purchasing and Housing; a/k/a Government of Abu
 Dhabi Purchasing Department),
 c/o H. H. Sheikh Abdullah bin Zayed Al Nahyan,
 Minister of Foreign Affairs & International
 Cooperation,
 Ministry of Foreign Affairs & International
 Cooperation,
 P.O. Box 1, Abu Dhabi, United Arab Emirates;

                      Defendants.




SMRH:4846-7812-8023                          -1-
               Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 2 of 26



                                            COMPLAINT

          Plaintiff William J. Friedman (“Mr. Friedman”) submits this Complaint against

Defendants, the Government of Abu Dhabi (“Abu Dhabi”), United Arab Emirates (“UAE”);

Janata Bank Ltd. (“Janata”); and Sheikh Khalifa bin Mohamed Al Nehyan (“Khalifa”) in his

former official capacity as Minister of the Government of Abu Dhabi Purchasing and Housing

Office (“ADPHO”) (a/k/a Government of Abu Dhabi Department of Purchasing and Housing;

a/k/a Government of Abu Dhabi Purchasing Department), and states and alleges as follows:

                                          INTRODUCTION

          1.       This case arises from Defendants’ refusal to honor a debt owed to Mr. Friedman,

and their decision instead to deceive Mr. Friedman and the U.S. Government.

          2.       Mr. Friedman performed extraordinary advisory services on behalf of the UAE

(of which Abu Dhabi is a member) by helping it to establish and secure significant political

relationships that facilitated military sales agreements with the United States at a time when the

country’s modern defense capabilities were in their infancy. He also performed extraordinary

services on behalf of the UAE through his investment of business and financial resources to

support the private sector of the country at a time when the UAE was in its nascent stage as a

nation.

          3.       In consideration for these valuable services, Abu Dhabi caused to be assigned to

Mr. Friedman two instruments under seal, each promising the holder the payment of $2,500,000,

for a total of $5,000,000. The instruments were issued by Khalifa in his then-capacity as

Minister of the ADPHO, and were guaranteed by both Abu Dhabi and Janata.

          4.       Mr. Friedman undertook tremendous efforts to seek payment against the

instruments, including through the assistance of U.S. diplomats and Members of Congress.




SMRH:4846-7812-8023                                -2-
             Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 3 of 26



These officials made numerous communications to Defendants, requesting that they pay Mr.

Friedman the amounts owed under the instruments.

        5.       Rather than honor their obligation to him, Defendants repeatedly represented to

these U.S. officials and to Mr. Friedman that the instruments he possesses are “fakes” and

“forgeries.” These representations were made by, among others, influential members of the Al

Nehyan ruling family. Indeed, several of the most incriminating of these representations were

made by Sheikh Surour bin Mohamed Al Nehyan (“Surour”) (also spelled “Soroor” or

“Suroor”), who is one of the most powerful and well-known individuals in Abu Dhabi.

        6.       Both the UAE and the People’s Republic of Bangladesh (“Bangladesh”) (which

owns and controls Janata) are allies of the United States. The United States has had friendly

relationships with the UAE since 1971, following its formation and independence from the

United Kingdom, and has had formal diplomatic relations with the UAE since 1972. 1 The

United States has had formal diplomatic relations with Bangladesh since 1972, and the two

countries cooperate closely on a range of issues. 2

        7.       Given this long history of friendly diplomatic relations, when Defendants

represented that the instruments Mr. Friedman possesses are “fakes” and “forgeries,” the U.S.

Government was entitled to trust them. 3 As a result, Mr. Friedman–on whose behalf multiple




1
 See https://history.state.gov/countries/united-arab-emirates; see also https://www.uae-
embassy.org/uae-us-relations (“The United Arab Emirates and United States are close friends
and strong allies.”).
2
  See https://history.state.gov/countries/bangladesh; see also http://www.bdembassyusa.org/
index.php?page=about-the-embassy (“The relationship with the United States of America is one
of Bangladesh’s most durable and important bilateral partnerships.”).
3
 As recognized by Justice Stewart almost half a century ago, diplomacy requires that other
nations be able to “deal with this Nation in an atmosphere of mutual trust….” New York Times
Co. v. United States, 403 U.S. 713, 728 (1971) (Stewart, J., concurring). This atmosphere of


SMRH:4846-7812-8023                              -3-
             Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 4 of 26



U.S. officials acted when these representations were made to them–reasonably came to believe

that the instruments were forgeries and that an action against Defendants to enforce the

instruments would be futile.

        8.       Thus, by representing both to the U.S. Government and to Mr. Friedman that the

instruments are inauthentic, Defendants intended to and did in fact deceive Mr. Friedman into

not filing an action against them.

        9.       Recently, Mr. Friedman discovered other instruments issued by Defendants

around the same time as his instruments. These newly discovered instruments are substantially

similar to Mr. Friedman’s instruments. They contain much of the same language, as well as the

same seals and signatures of Defendants.

        10.      In light of the discovery of these new instruments, it became apparent to Mr.

Friedman that Defendants’ representations that his instruments are fraudulent were, themselves,

fraudulent.

        11.      Consequently, Defendants should not be allowed to reap the fruits of their

fraudulent concealment against the U.S. Government and Mr. Friedman. Mr. Friedman brings

this action against Defendants, requesting payment in an amount not less than $5,000,000, plus

accrued interest at a fair and reasonable rate, his attorneys’ fees and costs, pre- and post-

judgment interest, and any other relief this Court deems just and proper, to rectify the impact of

Defendants’ fraud upon Mr. Friedman.

                                             PARTIES

        12.      Mr. Friedman is an individual residing in West Virginia.




mutual trust is even more pronounced where, as here, the nations dealing with the United States
have been allies with it for a long time.


SMRH:4846-7812-8023                              -4-
           Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 5 of 26



        13.      Abu Dhabi is an Emirate in the UAE and a sovereign entity.

        14.      Janata is a financial institution owned and controlled by Bangladesh that is duly

organized and existing under the laws of Abu Dhabi and the UAE according to the UAE banking

license of July 30, 1974.

        15.      Khalifa, who is sued in his former official capacity as Minister of the ADPHO, is

a resident of Abu Dhabi, UAE, and a member of the Al Nehyan ruling family, which is also

commonly spelled “Al Nahyan.” He is the fifth son of Sheikh Muhammad bin Khalifa Al

Nehyan. Although Khalifa’s father never ascended to the throne, he was regarded as the second-

most powerful individual in Abu Dhabi in the 1960s after Sheikh Zayed bin Sultan Al Nehyan

(“Zayed”). At all times relevant to this Complaint, Khalifa was Minister of the ADPHO and

charged by the law of Abu Dhabi and the UAE with carrying out the duties, responsibilities, and

decisions of the ADPHO.

                                  JURISDICTION AND VENUE

        16.      Jurisdiction exists under 28 U.S.C. § 1330(a) and 28 U.S.C. § 1605(a)(2) because

this is a nonjury civil action against foreign states as to claims for relief in personam with respect

to which the foreign states are not entitled to immunity.

        17.      Venue lies in this judicial district under 28 U.S.C. § 1391(f)(4), which provides

that a civil action may be brought “in the United States District Court for the District of

Columbia if the action is brought against a foreign state or political subdivision thereof.” Venue

also lies under 28 U.S.C. § 1391(f)(1), as a substantial part of the events or omissions giving rise

to the claims occurred in the District of Columbia.




SMRH:4846-7812-8023                              -5-
           Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 6 of 26



                                   FACTUAL BACKGROUND

        A.       Mr. Friedman Performed Valuable Services For Defendants In Exchange
                 For The Sealed Instruments

        18.      Mr. Friedman has had extensive experience providing advisory services such as

guiding and facilitating introductions to high-level policymakers in the U.S. Government on

behalf of the UAE, beginning in the 1970s with his position at the engineering, design and

construction management firm of McGaughy, Marshall & McMillan. As part of his experience,

Mr. Friedman often leveraged his political relationships within the U.S. Government to serve as

a liaison on behalf of the UAE for certain business transactions with the United States.

        19.      Aware of his experience, and the United States’ ability to provide critical military

equipment to the UAE, Abu Dhabi approached Mr. Friedman about enlisting his assistance to

help establish the requisite political relationships between the UAE and the United States for the

purpose of facilitating military sales agreements between the two nations.

        20.      Specifically, then-UAE Embassy official Hamad Al Madfa invited Mr. Friedman

to attend meetings at the UAE Embassy in Washington, DC to discuss how the UAE could create

relationships with U.S. officials in Washington, DC. After these meetings had progressed for

some time, Mr. Friedman was invited to meet with then-UAE Ambassador Ahmed Salim al

Mokarrab (“Ambassador Mokarrab”) to discuss further efforts toward advancing dialogues with

Pentagon decisionmakers and legislators on Capitol Hill for the purpose of facilitating military

sales agreements.

        21.      During these meetings, Mr. Friedman agreed to advise and assist the UAE in

securing audiences with, and in developing the strategy for persuading, decisionmakers at the

Pentagon and with U.S. policymakers for the purpose of facilitating military sales agreements,




SMRH:4846-7812-8023                               -6-
           Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 7 of 26



and Abu Dhabi agreed to provide Mr. Friedman good and valuable consideration in exchange for

his services.

        22.      Mr. Friedman fully performed his obligation by persuading a top U.S. Department

of Defense official, on behalf of the UAE, to provide fair and serious evaluation of the country’s

strategic military interests and needs (in line with U.S. geopolitical interests), and to support the

facilitation of military sales agreements with the UAE. Mr. Friedman also engaged in similar

communication efforts with then-U.S. Senator from Texas John Tower, who at that time was the

Chairman of the Senate Armed Services Committee, as well as with other Members of that

Committee. Mr. Friedman’s services in these regards were provided exclusively in Washington,

DC, and involved interacting with the U.S. Government to support Abu Dhabi’s defense

acquisition needs.

        23.      As a result of Mr. Friedman’s efforts, the U.S. Government agreed to support and

respond to the UAE’s requests for strategic military hardware.

        24.      Mr. Friedman also brought his business and financial resources to support the

private sector of Abu Dhabi at the encouragement of the UAE Government that wanted to

encourage the economic growth of, and thereby stabilize, the UAE, which was in its nascent

stage as a nation. Specifically, Mr. Friedman invested significant capital to establish a joint

venture in the UAE with local UAE partners. The business objective of the joint venture was to

provide engineering and construction services for public infrastructure projects that the ADPHO

and other UAE Government institutions had planned.

        25.      Unfortunately, the joint venture met with misfortune. The capital of the joint

venture was misappropriated in the UAE. The joint venture went bankrupt. This caused




SMRH:4846-7812-8023                              -7-
           Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 8 of 26



enormous financial hardship on Mr. Friedman, who had borrowed money to replenish capital lost

in the joint venture.

        26.      Mr. Friedman’s commitment in supporting the UAE was extraordinary, and

certain decisionmakers of the UAE recognized Mr. Friedman’s extraordinary service.

        27.      In consideration for his extraordinary services, Abu Dhabi caused to be delivered

to Mr. Friedman at his then-residence in Alexandria, Virginia two documents: (1) a document

executed under seal dated May 30, 1975 with Register Number 16 and a maturity date of June

30, 1985, promising to pay to the holder of said document the amount of $2,500,000; and (2) a

document executed under seal dated May 30, 1975 with Register Number 17 and a maturity date

of October 30, 1985, promising to pay to the holder of said document the amount of $2,500,000

(hereinafter and collectively, the “Sealed Instruments”). The Sealed Instruments are attached as

Exhibit 1.

        28.      The Sealed Instruments were prepared on ADPHO letterhead and bear the Abu

Dhabi crest. They were issued by Khalifa as the then-Minister of the ADPHO. Ex. 1.

        29.      Each of the Sealed Instruments promises, “irrevocably and unconditionally,

without recourse, protest or notification of protest,” to pay the holder of said Sealed Instrument

the amount of $2,500,000 upon or after the date of maturity. Ex. 1.

        30.      Each of the Sealed Instruments states that its terms and conditions “are to be

governed and construed in accordance with the documentary credit instruments as approved by

the International Chamber of Commerce (‘ICC’) of Paris, resolution 222, last edition 1962 for

Documentary Credits and in accordance with the laws of the Confederation of Switzerland and

of the Canton of Geneva prevailing on the date of the issue.” Ex. 1.




SMRH:4846-7812-8023                              -8-
            Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 9 of 26



          31.     Under applicable Swiss law, and applicable ICC Rules on Collection recognized

under applicable Swiss law, the holder of the Sealed Instruments may sue for collection in the

jurisdiction of his choice, including the United States.

          32.     Each of the Sealed Instruments states that it “and any interest herein may be

transferred, pledged or assigned one or more times to persons or entities in aggregate, none of

whom may be resident or citizen of Abu Dhabi.” They also state that all rights arising from

ownership of the Sealed Instruments “are freely transferable and assignable….” Ex. 1.

          33.     Each of the Sealed Instruments states that the failure of the holder of said Sealed

Instrument “to exercise any of its rights hereunder shall not constitute any approbation thereof in

any instance during the relevant period.” Ex. 1.

          34.     At the bottom of the first page of each of the Sealed Instruments are the seals of

the ADPHO and Janata. The seal of Janata is signed by Badrul Huda (“Mr. Huda”)–then-

Assistant General Manager of Janata–and M. H. Khundker, then-Officer of Janata. Ex. 1.

          35.     At the top of the second page of each of the Sealed Instruments, there is a

statement wherein Abu Dhabi, as the first guarantor, and Janata, as the second guarantor, “affirm

[their] IRREVOCABLE, UNCONDITIONAL and IRRETRACTABLE GUARANTEE FOR

AVAL of the conditions and requirements of this instrument and payment at maturity,” 4 and

confirm that the contents of the Sealed Instrument and guarantee “are in conformance with

official exchange regulations of the State of Abu Dhabi and the United Arab Emirates.” Ex. 1.

          36.     Immediately below the foregoing statement are the seals of the ADPHO, Khalifa,

and Janata. The seal of Khalifa is signed by Khalifa and his then-lawful attorney, Peter Victor

George Newton (“Mr. Newton”). The signatures of Mr. Huda and Mr. Khundker appear below


4
    Capitalization in original.


SMRH:4846-7812-8023                                -9-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 10 of 26



the seal of Janata and next to their printed names and then-positions at Janata. The signature of

Abdul Rahman (“Mr. Rahman”)–the then-General Manager of the ADPHO–appears next to his

printed name and then-position at the ADPHO. Ex. 1.

        37.      At the bottom of the second page of each of the Sealed Instruments, there is a

statement wherein Janata “confirm[s] the validity and authenticity of the borrower’s signatures,”

and states that it has pledged itself “to reconfirm that in occasion of each endorsement if

requested and required….” Ex. 1.

        38.      Immediately below the foregoing statement by Janata is the seal of Janata and the

signatures of Mr. Huda and Mr. Khundker next to their printed names and then-positions at

Janata. Ex. 1.

        39.      By affixing their seals to the Sealed Instruments, Defendants intended to, and did

in fact, attach and adopt their seals for the purpose of causing the instruments to be executed

under seal.

        40.      Abu Dhabi caused to be assigned the Sealed Instruments to Mr. Friedman as good

and valuable consideration for the services he performed for Abu Dhabi. As Mr. Friedman is

lawful assignee of the Sealed Instruments, and as the maturity dates for the Sealed Instruments

have passed, Defendants, as obligors under the Sealed Instruments, are obligated to pay, jointly

and severally, the amounts owed under the Sealed Instruments to Mr. Friedman upon demand.

        41.      Despite repeated demands by Mr. Friedman, however, Defendants have refused to

perform their obligation to pay. Instead, as discussed in greater detail in the next section,

Defendants engaged in a series of misrepresentations concerning the validity of the Sealed

Instruments designed to deceive Mr. Friedman into believing that they were invalid and, as a

result, into not taking action against Defendants.




SMRH:4846-7812-8023                             -10-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 11 of 26



        B.       Defendants Fraudulently Concealed Evidence Of Their Wrong-Doing From
                 Mr. Friedman

        42.      Since the maturity dates of the Sealed Instruments, Mr. Friedman has made

multiple efforts to collect on them from Defendants.

        43.      His first attempt involved placing the Sealed Instruments for collection with the

First American Bank (“First American”) in Alexandria, Virginia, per the recommendation of the

UAE Ambassador to the U.S., in 1986.

        44.      While the Sealed Instruments were held by First American, Mr. Friedman

engaged James P. Horgen (“Mr. Horgen”) to undertake negotiations relating to the process of

presentation and encashment.

        45.      In a letter dated November 3, 1986 to the U.S. Department of State (“DOS”), Mr.

Horgen requested the DOS’ assistance in facilitating payment of the Sealed Instruments. In this

letter, Mr. Horgen mentioned that Ghanim Al Mazrui, a friend of Ambassador Mokarrab, had

examined the Sealed Instruments and remarked, “They must paid,” to which Ambassador

Mokarrab agreed. Mr. Horgen noted in this letter that Ambassador Mokarrab had lent his

support to expedite the collection efforts, but only “in a private rather than official capacity.”

This letter is attached as Exhibit 2.

        46.      In a letter dated November 14, 1986, First American provided notice to the

ADPHO of Mr. Horgen’s authorization to undertake negotiations for payment on behalf of Mr.

Friedman. This letter also informed the ADPHO that First American was holding the Sealed

Instruments on behalf of Mr. Friedman, and offered the ADPHO access to the Sealed

Instruments for examination. This letter is attached as Exhibit 3.

        47.      First American returned the Sealed Instruments to Mr. Friedman after holding

them for about a year. In returning the Sealed Instruments to him, First American represented to



SMRH:4846-7812-8023                              -11-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 12 of 26



Mr. Friedman that Abu Dhabi had informed the bank that Abu Dhabi was not aware of the

issuance of the Sealed Instruments. First American shared with Mr. Friedman a telex dated

December 6, 1986 from the Abu Dhabi Department of Finance disclaiming any knowledge of the

issuance of the Sealed Instruments, which telex Defendants intended to be shared with Mr.

Friedman. This telex is attached as Exhibit 4.

        48.      Unbeknownst to Mr. Friedman, First American at that time was illegally

controlled by Abu Dhabi and the Al Nehyan family as part of the larger Bank of Credit and

Commerce International (“BCCI”) scandal. Described by contemporary reports as “the biggest

bank fraud scandal in history” up to that point, the BCCI scandal involved a series of fraudulent

loans and deposits undertaken by BCCI through its secret control of banks across the globe,

including First American, for the purpose of enriching its largest shareholders–Abu Dhabi and

the Al Nehyan family. 5

        49.      Mr. Friedman had no reason to doubt First American’s representation that Abu

Dhabi had informed the bank that Abu Dhabi was unaware of the issuance of the Sealed

Instruments.

        50.      Indeed, around or about the same time as First American returned the Sealed

Instruments to him, Mr. Friedman received correspondence from Abu Dhabi disclaiming the

authenticity of the Sealed Instruments.




5
  See “BCCI Case May Be History’s Biggest Bank Fraud Scandal: Finance: Losses from seized
institution may reach $15 billion. Some Third World central banks could collapse.,” LA TIMES
(Jul. 11, 1991), available at https://www.latimes.com/archives/la-xpm-1991-07-11-mn-2869-
story.html; “World-Class Fraud: How B.C.C.I. Pulled It Off–A special report.; At the End of a
Twisted Trail, Piggy Bank for a Favored Few,” N.Y. TIMES (Aug. 12, 1991), available at
https://www.nytimes.com/1991/08/12/business/world-class-fraud-bcci-pulled-it-off-special-
report-end-twisted-trail-piggy-bank.html.


SMRH:4846-7812-8023                              -12-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 13 of 26



        51.      Specifically, in a letter dated October 6, 1987 from the UAE Presidential Court to

the U.S. Ambassador to the UAE, Abu Dhabi affirmatively represented to the Government of the

United States that the Sealed Instruments Mr. Friedman possesses are “fakes” and “forgeries.”

This letter is attached as Exhibit 5.

        52.      The October 6, 1987 letter enclosed correspondence in which Abu Dhabi

represented “that this matter has been brought up to His Excellency Sheikh Khalifa Bin

Mohamed Al Nahyan,” who stated “that neither himself nor his department (at that time) have

any connection with [the Sealed Instruments] and that his presumed signature is a forgery.” Ex.

5.

        53.      Abu Dhabi also represented in this correspondence that “[t]his issue has been

brought as well to Janata Bank, Abu Dhabi,…which attest[ed] in its turn the falsity and

fraudulence of its presumed guarantee….” Ex. 5.

        54.      Abu Dhabi concluded this correspondence by representing, “These documents

have been subject to numerous queries during the last two years from several parties and

different nationalities abroad. All these parties have been advised the falsity and fraudulence of

such documents.” Ex. 5.

        55.      Defendants intended the October 6, 1987 letter to be shared with Mr. Friedman,

and said letter was in fact shared with Mr. Friedman.

        56.      Given the significance of the representations made in the October 6, 1987 letter,

including the fact that they were made not only to him but to the Government of the United

States, Mr. Friedman came to believe that the Sealed Instruments likely were invalid and that

bringing an action against Defendants to enforce the Sealed Instruments would be futile.




SMRH:4846-7812-8023                              -13-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 14 of 26



Nonetheless, he decided to take further steps to confirm Defendants’ assertion that the Sealed

Instruments are inauthentic.

        57.      On October 14, 1987, Mr. Friedman submitted a telex to Saif Bin Ahmed Al-

Hamil (“Al-Hamil”)–the then-Undersecretary of the ADPHO–requesting a specimen of Khalifa’s

signature. This telex is attached as Exhibit 6.

        58.      Al-Hamil responded in a telex the next day, representing that Khalifa signed the

Sealed Instruments “in his personal capacity” only, and that the ADPHO “has no responsibility

whatsoever” on the Sealed Instruments. Al-Hamil also represented that, as it is not “the legal

[sic] concerned party,” the ADPHO would not provide any further reply in this matter. The

October 15, 1987 telex from Al-Hamil is attached as Exhibit 7.

        59.      Mr. Friedman also enlisted the assistance of then-U.S. Senator from Virginia Paul

Trible (“Senator Trible”). In a letter dated October 13, 1987 to Surour, Senator Trible informed

Surour that the UAE Presidential Court’s October 6, 1987 letter raised “new questions” about the

authenticity of the Sealed Instruments. Accordingly, Senator Trible asked Surour to “please look

into this matter.” This letter is attached as Exhibit 8.

        60.      Surour was the then-head of the UAE Presidential Court. He is a younger brother

of Khalifa–the person who signed and issued the Sealed Instruments in his former official

capacity as Minister of the ADPHO. Surour is also a son of Sheikh Muhammad bin Khalifa Al

Nehyan–the second-most powerful individual in Abu Dhabi in the 1960s after Zayed. As a

senior member of the ruling family of Abu Dhabi, Surour has held many pivotal positions in the

Emirate and the UAE. In addition to serving as the former head of the UAE Presidential Court,

Surour served as a Board member of the UAE Central Bank and of the Abu Dhabi Departments

of Water and Electricity, as the former UAE Minister of Justice, and as a senior member of the




SMRH:4846-7812-8023                               -14-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 15 of 26



Supreme Petroleum Council and Executive Council in the Abu Dhabi Investment Authority.

Surour is also the developer and owner of two of the most prominent mixed-used properties in

Abu Dhabi–the World Trade Center Abu Dhabi, and the Etihad Towers.

        61.      Senator Trible’s letter was hand delivered to Surour by then-U.S. Ambassador to

the UAE David L. Mack (“Ambassador Mack”), as evidenced by a cable dated November 1987

between Ambassador Mack and Senator Trible that subsequently was shared with Mr. Friedman.

Ambassador Mack urged Surour to give the matter his “fullest possible consideration, since an

American citizen stood to suffer financial loss if he did not receive satisfaction” for the Sealed

Instruments. This cable is attached as Exhibit 9.

        62.      In correspondence dated November 7, 1987, Surour responded to Senator Trible’s

October 13, 1987 letter. In correspondence sent to both Senator Trible and the U.S. Embassy in

Abu Dhabi, Surour represented that the Sealed Instruments “are fake, forged and fraudulent.”

These representations were false and fraudulent and were intended to deceive Senator Trible into

foregoing further intervention on behalf of Mr. Friedman. They were also intended to deceive

Mr. Friedman into believing that the Sealed Instruments were fraudulent and to forego action to

enforce them because such action would be futile. This correspondence is attached as Exhibit

10.

        63.      Surour represented that the matter was brought to Janata’s attention, and he

enclosed a copy of his correspondence with the bank. In the enclosed correspondence, Janata

represented as follows:

                With reference to the above [Sealed Instruments] we are to inform you that
        since last 7-8 years our Bank has been receiving such demand from many quarters
        both home and abroad and have always refused to entertain such demand on the
        ground that records of our Bank do not show that such [Sealed Instruments] were
        ever endorsed or warranted by our Abu Dhabi branch or any other branch. The
        [Sealed Instruments] must be fake, forged and fraudulent. Some unscrupulous



SMRH:4846-7812-8023                             -15-
           Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 16 of 26



          persons have been circulating such [Sealed Instruments] with malicious motive to
          blackmail the Bank. Our stand on the [Sealed Instruments] is further proved from
          the fact that since last 7-8 years such false claims have been made but nobody
          proceeded further after such claims were refused by the Bank on the ground stated.

                 We would further reiterate that our Bank would continue to refuse any
          demand against the [Sealed Instruments] because our Bank has no liability against
          the same which are ex-facie, false and fake.

Ex. 10.

          64.    Defendants intended the November 7, 1987 correspondence from Surour,

including the enclosed correspondence from Janata, to be shared with, and it was in fact shared

with, Mr. Friedman. The representations made by Janata in the November 7, 1987

correspondence were false and fraudulent and were intended to deceive Senator Trible into

foregoing further intervention on behalf of Mr. Friedman. They were also intended to deceive

Mr. Friedman into believing that the Sealed Instruments were fraudulent and to forego action to

enforce them because such action would be futile.

          65.    Given the severity of the representations made by Surour and Janata that the

Sealed Instruments were “fakes” and “forgeries,” and the fact that these representations were

made to the U.S. Government, Mr. Friedman reasonably believed that he could not pursue an

action against Defendants on the Sealed Instruments. Instead, the only option Mr. Friedman

reasonably believed he had at that point was to continue to try to persuade Defendants to honor

their obligation through diplomatic means.

          66.    Mr. Friedman enlisted the assistance of then-U.S. Senator from Massachusetts

John F. Kerry (“Senator Kerry”). Senator Kerry in turn reached out to then-Assistant Secretary

of State for Legislative Affairs J. Edward Fox (“Assistant Secretary Fox”) for assistance.




SMRH:4846-7812-8023                             -16-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 17 of 26



        67.      Assistant Secretary Fox informed Senator Kerry that Ambassador Mack had made

numerous approaches to senior UAE officials on behalf of Mr. Friedman, but consistently had

been informed that the Sealed Instruments are deemed fake, forged and fraudulent.

        68.      Assistant Secretary Fox also informed Senator Kerry that Ali Shurafa

(“Shurafa”)–then-Director of the UAE Presidential Office–officially stated it was the UAE’s

position that this was a private commercial dispute. Assistant Secretary Fox informed Senator

Kerry that because of this, the DOS would no longer intervene on behalf of Mr. Friedman in his

collection efforts.

        69.      Defendants intended the representations made by Shurafa to be shared with, and

they were in fact shared with, Mr. Friedman. Shurafa’s representations were intended to, and did

in fact, persuade the DOS no longer to intervene on Mr. Friedman’s behalf in this matter.

        70.      Nonetheless, Senator Kerry attempted to elevate the matter to then-Secretary of

State George P. Shultz (“Secretary Shultz”) in March 1988, asking Secretary Shultz to urge Abu

Dhabi to expedite payment to Mr. Friedman. Senator Kerry informed Secretary Shultz about the

multiple letters written by Members of Congress on behalf of Mr. Friedman, and advised him

that, based on UAE sources, the letters had gone only as far as Surour. As a result, Senator

Kerry requested assistance from Secretary Shultz to ensure that the Crown Prince of Abu Dhabi

was made aware of Mr. Friedman’s collection efforts. However, no assistance of any

significance was provided.

        71.      In addition, Mr. Friedman enlisted the assistance of then-U.S. Senator from

Virginia John Warner, who in a letter dated April 25, 1988, tried to raise the matter with

Ambassador Mokarrab. This letter is attached as Exhibit 11. However, no response to this letter

was received.




SMRH:4846-7812-8023                             -17-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 18 of 26



        72.      As the preceding paragraphs 42-71 demonstrate, Defendants’ representations

forced Mr. Friedman into a dead-end. Defendants represented not only to Mr. Friedman but to

the U.S. Government that the Sealed Instruments are “fakes” and “forgeries.” Because these

representations were made by representatives of allied countries, the U.S. Government was

entitled to, and did, trust them. As a result, Mr. Friedman reasonably believed any action on the

purportedly forged Sealed Instruments would be futile. And by persuading the DOS to no longer

intervene in the matter, and by refusing to respond to the requests made by Members of Congress

on his behalf, Defendants frustrated Mr. Friedman’s efforts to have Defendants fulfill their

obligations through diplomatic means. Given the foregoing, therefore, Mr. Friedman was

deceived by Defendants’ representations into not undertaking further efforts on the Sealed

Instruments.

        C.       Defendants Continued To Fraudulently Conceal Their Wrong-Doing After
                 Mr. Friedman Again Tried To Exercise Reasonable Diligence

        73.      In November 2004, Zayed died, prompting changes in UAE leadership that took

place over the next several years. As part of these changes, Surour began losing influence such

that by approximately 2008, he no longer occupied an official position in the UAE Government.

        74.      As discussed above in paragraphs 59-72, Surour had been a major roadblock to

Mr. Friedman’s efforts to have Defendants honor their debt, with letters from Members of

Congress and other U.S. officials written on Mr. Friedman’s behalf routinely ending up on

Surour’s desk only to be shelved by him. Accordingly, with Surour’s departure from the UAE

Government, Mr. Friedman in 2009 decided to inquire once more whether Defendants would

honor the Sealed Instruments, notwithstanding the misleading effect Defendants’ representations

had on him.




SMRH:4846-7812-8023                            -18-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 19 of 26



        75.      To this end, Mr. Friedman hired counsel to communicate with Defendants about

whether they would honor their obligation to him.

        76.      In response, UAE Embassy’s counsel stated in conversations and in

correspondence that it needed to conduct its own investigation as to the validity and

enforceability of the Sealed Instruments. UAE Embassy’s counsel also insisted that Mr.

Friedman turn over records of his business activities for the purported purpose of aiding in this

new investigation. Correspondence from UAE Embassy’s counsel to Mr. Friedman’s counsel

dated September 28, 2009 is attached as Exhibit 12.

        77.      Defendants were in a position to determine the validity of the Sealed Instruments

as they were the issuer. Instead, UAE Embassy’s counsel’s insistence upon this new

investigation, and its demand that Mr. Friedman submit to a fishing expedition through his

business records, served no purpose other than to subject Mr. Friedman to further stonewalling.

        78.      Moreover, UAE Embassy’s counsel made incredible statements to Mr. Friedman

and his counsel, during a meeting in which Congressional staff members were also present, about

Defendants’ knowledge of the Sealed Instruments, including a disclaimer of any knowledge of

Surour, even though Surour is one of the most well-known members of the Al Nehyan ruling

family. Such statements were designed to further dissuade Mr. Friedman from pursuing

collection efforts on the Sealed Instruments.

        79.      After he refused to entertain their requests for additional documentation, UAE

Embassy’s counsel terminated all communication with Mr. Friedman and his counsel.

Consequently, Mr. Friedman never received the results of the “investigation” allegedly

conducted by UAE Embassy’s counsel.




SMRH:4846-7812-8023                             -19-
           Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 20 of 26



          80.    In addition, around this same time, Defendants continued to represent both to Mr.

Friedman and to the U.S. Government that the Sealed Instruments are inauthentic.

          81.    Specifically, in a letter dated June 14, 2010 on behalf of Mr. Friedman, then-U.S.

Senator from West Virginia John D. Rockefeller IV (“Senator Rockefeller”) requested UAE

Ambassador to the United States Yousef Al Otaiba (“Ambassador Al Otaiba”) to urge his

government to pay the amounts owed under the Sealed Instruments. This letter is attached as

Exhibit 13.

          82.    After the passage of more than eight months, Ambassador Otaiba responded to

Senator Rockefeller’s inquiries about the Sealed Instruments in a letter dated February 28, 2011

that was subsequently shared with Mr. Friedman. This letter is attached as Exhibit 14.

          83.    In the February 28, 2011 letter, Ambassador Otaiba represented as follows:

          Last year, Embassy counsel met with your staff to discuss their review. During this
          meeting, Embassy counsel provided an in-depth briefing and raised a number of
          concerns relating to Mr. Friedman’s legal claims and the information underlying
          them. We have not received any information since then that puts the concerns to
          rest or answer the questions posed.

Ex. 14.

          84.    Defendants intended the February 28, 2011 letter to be shared with Mr. Friedman.

          85.    By representing to both Mr. Friedman and the U.S. Government that there were “a

number of concerns” and “questions” preventing payment of the amounts owed under the Sealed

Instruments, Ex. 14, Defendants intended to, and in fact did, further lull Mr. Friedman into

believing that any civil action on the Sealed Instruments would be futile.

          86.    As a result of Defendants’ representations, Mr. Friedman was forced once again

to rely upon his government contacts in an effort to persuade Defendants to honor their

obligations to him notwithstanding the purportedly fraudulent nature of the Sealed Instruments.




SMRH:4846-7812-8023                              -20-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 21 of 26



        87.      Notwithstanding the many demands made by both himself, numerous Members of

Congress, and other officials of the U.S. Government, Defendants have refused to pay Mr.

Friedman the amounts owed under the Sealed Instruments, insisting instead that the Sealed

Instruments are “fakes” and “forgeries.”

        88.      Because Defendants’ repeated representations that the Sealed Instruments are

fraudulent were made not only to himself but to the U.S. Government (and thus were based on

the atmosphere of mutual trust inherent in diplomatic relationships between allies), Mr. Friedman

continued to believe that any action to enforce the Sealed Instruments would be futile.

        D.       Mr. Friedman Discovers Instruments Substantially Similar To The Sealed
                 Instruments In His Possession, Revealing The Fraudulent Nature Of
                 Defendants’ Concealment Of Their Wrong-Doing

        89.      In February 2019, it was discovered that there exist ten other instruments (the

“Newly Discovered Instruments”) promising to pay significant amounts of money to their

holders that are substantially similar to the Sealed Instruments Mr. Friedman possesses. A copy

of the Newly Discovered Instruments are attached as Exhibit 15.

        90.      Mr. Friedman did not discover, and by reasonable diligence could not have

discovered, the Newly Discovered Instruments prior to February 2019.

        91.      The Newly Discovered Instruments are substantially similar to the Sealed

Instruments in multiple respects.

        92.      Both the Newly Discovered Instruments and the Sealed Instruments were issued

by Khalifa as the then-minister of the ADPHO and bear the Abu Dhabi crest. Compare Ex. 15,

with Ex. 1.

        93.      Both the Newly Discovered Instruments and the Sealed Instruments promise,

“irrevocably and unconditionally, without recourse, protest or notification of protest,” to pay the




SMRH:4846-7812-8023                              -21-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 22 of 26



holders of said instruments the amounts stated after the dates of maturity. Compare Ex. 15, with

Ex. 1.

         94.     Both the Newly Discovered Instruments and the Sealed Instruments state that

their terms and conditions are to be governed and construed in accordance with the documentary

credit instruments as approved by the ICC for Documentary Credits and “in accordance with the

laws of the Confederation of Switzerland and of the Canton of Geneva prevailing on the date of

the issue.” Compare Ex. 15, with Ex. 1.

         95.     Both the Newly Discovered Instruments and the Sealed Instruments state that they

“and any interest herein may be transferred, pledged or assigned,” and that they “are freely

transferable and assignable….” Compare Ex. 15, with Ex. 1.

         96.     Both the Newly Discovered Instruments and the Sealed Instruments state that the

failure of the holders of said instruments “to exercise any of its rights hereunder shall not

constitute any approbation thereof in any instance during the relevant period.” Compare Ex. 15,

with Ex. 1.

         97.     At the bottom of the first page of both the Newly Discovered Instruments and the

Sealed Instruments are the seals of the ADPHO and Janata. The seal of Janata is signed by Mr.

Huda and Mr. Khundker on both sets of instruments. Compare Ex. 15, with Ex. 1.

         98.     On the second page of both the Newly Discovered Instruments and the Sealed

Instruments, there are guarantees by Abu Dhabi, as first guarantor, and Janata, as second

guarantor. Compare Ex. 15, with Ex. 1.

         99.     Under the first paragraph on the second page in both the Newly Discovered

Instruments and the Sealed Instruments, there are the seals of the ADPHO, Khalifa, and Janata.




SMRH:4846-7812-8023                             -22-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 23 of 26



In addition, there are the signatures of Mr. Newton, Mr. Huda, Mr. Khundker, and Mr. Rahman.

Compare Ex. 15, with Ex. 1.

        100.     Under the second paragraph on the second page in both the Newly Discovered

Instruments and the Sealed Instruments, there are the seal of Janata and the signatures of Mr.

Huda and Mr. Khundker. Compare Ex. 15, with Ex. 1.

        101.     Given that Defendants had issued the substantially similar Newly Discovered

Instruments at around the same time as the Sealed Instruments, it became apparent to Mr.

Friedman that Defendants’ ongoing representations that the Sealed Instruments are fraudulent

were, themselves, fraudulent.

        102.     Defendants’ representations that the Sealed Instruments are “fakes” and

“forgeries” were made with the intention of fraudulently concealing their wrong-doing from Mr.

Friedman and to lull him into not filing suit against them sooner.

        103.     All conditions precedent to the bringing of this action have been either performed,

waived, or excused.

                      COUNT I–BREACH OF CONTRACT–ALL DEFENDANTS

        104.     Mr. Friedman realleges paragraphs 1 through 103 of his Complaint as if fully set

forth herein.

        105.     At all relevant times, a valid contract existed between Mr. Friedman, as lawful

assignee of the Sealed Instruments, and Defendants.

        106.     Defendants materially breached that contract by, among other things, failing to

pay the amounts due under the Sealed Instruments to Mr. Friedman.

        107.     As a result of the aforementioned breaches, Mr. Friedman has suffered damages,

including, but not limited to, the monies due under the Sealed Instruments.




SMRH:4846-7812-8023                             -23-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 24 of 26



        108.     Mr. Friedman is entitled to recover damages in an amount not less than

$5,000,000, plus interest at a fair and reasonable rate, as a result of Defendants’ material

breaches of contract.

   COUNT II–QUANTUM MERUIT (CONTRACT IMPLIED-IN-FACT)–ABU DHABI

        109.     Mr. Friedman realleges paragraphs 1 through 108 of his Complaint as if fully set

forth herein.

        110.     Mr. Friedman provided valuable services to Abu Dhabi by performing

extraordinary advisory services on behalf of the UAE, of which Abu Dhabi is a member.

Specifically, Mr. Friedman engaged in a communication campaign with U.S. Government

officials on behalf of the UAE to ensure the fair and serious evaluation of the country’s interests,

needs and concerns as they relate to the facilitation of military sales agreements with the United

States. Mr. Friedman also provided valuable services to Abu Dhabi by bringing his business and

financial resources to support the private sector of Abu Dhabi at the encouragement of the UAE

Government.

        111.     Abu Dhabi accepted and enjoyed the valuable services rendered by Mr. Friedman

under circumstances which reasonably notified Abu Dhabi that Mr. Friedman, in performing

extraordinary services on behalf of the Emirate, expected to be paid.

        112.     Abu Dhabi has not made any payment to Mr. Friedman for the valuable services

he provided to the Emirate.

        113.     Mr. Friedman is entitled to recover damages in quantum meruit in an amount not

less than $5,000,000, plus interest at a fair and reasonable rate, as a result of Abu Dhabi’s failure

to pay for the valuable services he rendered to it.




SMRH:4846-7812-8023                             -24-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 25 of 26



        COUNT III–UNJUST ENRICHMENT (QUASI-CONTRACT)–ABU DHABI

        114.     Mr. Friedman realleges paragraphs 1 through 113 of his Complaint as if fully set

forth herein.

        115.     Mr. Friedman conferred a benefit upon Abu Dhabi by performing extraordinary

services on behalf of the UAE, of which Abu Dhabi is a member. Mr. Friedman’s services

ensured the fair and serious evaluation by U.S. Government officials of the UAE’s strategic

interests, needs and concerns as they relate to the facilitation of military sales agreements with

the United States. Mr. Friedman also conferred a benefit upon Abu Dhabi by bringing his

business and financial resources to support the private sector of Abu Dhabi at the encouragement

of the UAE Government.

        116.     Abu Dhabi retained the benefits conferred upon it by Mr. Friedman under

circumstances that render its retention of the benefits unjust.

        117.     Mr. Friedman is entitled to recover restitution in an amount not less than

$5,000,000, plus interest at a fair and reasonable rate, as a result of Abu Dhabi’s unjust retention

of the benefits conferred upon it by Mr. Friedman.

                                      PRAYER FOR RELIEF

        Plaintiff William J. Friedman respectfully requests that this Court enter a Judgment:

        A.       In his favor and against Defendants jointly and severally for money damages

under Count I in an amount not less than $5,000,000, plus accrued interest from the date of

maturity of the Sealed Instruments at a fair and reasonable rate to be determined;

        B.       In the alternative, in his favor and against Abu Dhabi for money damages under

Count II in an amount not less than $5,000,000, plus accrued interest from the date of maturity of

the Sealed Instruments at a fair and reasonable rate to be determined;




SMRH:4846-7812-8023                              -25-
          Case 1:19-cv-02021-JDB Document 1 Filed 07/08/19 Page 26 of 26



        C.       In the alternative, in his favor and against Abu Dhabi for restitution under Count

III in an amount not less than $5,000,000, plus accrued interest from the date of maturity of the

Sealed Instruments at a fair and reasonable rate to be determined;

        D.       His attorneys’ fees and costs;

        E.       Pre-judgment and post-judgment interest; and

        F.       Any other relief, legal or equitable, that the Court deems just and proper.

                                        Respectfully submitted,

                                        John W. Chierichella
                                        John W. Chierichella
                                        (D.C. Bar No. 217356)
                                        jchierichella@sheppardmullin.com
                                        Hwan Kim
                                        (D.C. Bar No. 463623)
                                        hkim@sheppardmullin.com
                                        Adam A. Bartolanzo
                                        (D.C. Bar No. 997621)
                                        abartolanzo@sheppardmullin.com

                                        SHEPPARD MULLIN RICHTER & HAMPTON LLP
                                        2099 Pennsylvania Avenue, N.W.
                                        Suite 100
                                        Washington, DC 20006-6801
                                        Telephone: (202) 747-1903
                                        Facsimile: (202) 747-3801

Dated: July 8, 2019                     Attorneys for William J. Friedman




SMRH:4846-7812-8023                               -26-
